16‐1335‐cv 
     Friedman v. Bloomberg L.P., et al. 

 1

 2                                    In the
 3             United States Court of Appeals
 4                        For the Second Circuit
 5                                  ________ 
 6                                         
 7                             AUGUST TERM, 2016 
 8                                         
 9                         ARGUED: OCTOBER 31, 2016  
10                        DECIDED: SEPTEMBER 12, 2017 
11                         AMENDED:  MARCH 1, 2018 
12                                         
13                               No. 16‐1335‐cv 
14                                         
15                               DAN FRIEDMAN,  
16                              Plaintiff‐Appellant 
17                                         
18                                       v. 
19                                         
20     BLOOMBERG L.P., CHRISTOPHER DOLMETSCH, ERIK LARSEN, MICHAEL 
21    HYTHA, ANDREW DUNN, MILLTOWN PARTNERS, PATRICK HARVERSEN, 
22     D.J. COLLINS, OLIVER RICKMAN, PALLADYNE INTERNATIONAL ASSET 
23              MANAGEMENT B.V., ISMAEL ABUDHER, LILY YEO, 
24                             Defendants‐Appellees. 
25                                  ________ 
26                                         
27               Appeal from the United States District Court 
28                       for the District of Connecticut. 
29                No. 15 Civ. 43 – Alvin W. Thompson, Judge. 
30                                  ________ 
31                                         
32   Before: WALKER, HALL, and CHIN, Circuit Judges. 
33                                  ________ 
34    
     2                                                          No. 16‐1335‐cv

 1         Plaintiff‐appellant  Dan  Friedman  appeals  from  a  decision  of 

 2   the United States District Court for the District of Connecticut (Alvin 

 3   W.  Thompson,  J.)  dismissing  his  defamation  action  and  entering 

 4   judgment in favor of the defendants‐appellees.  At issue in this case is 

 5   whether  Connecticut  General  Statute  §  52‐59b—which  provides  for 

 6   long‐arm  jurisdiction  over  certain  out‐of‐state  defendants  except  in 

 7   defamation  actions—violates  Friedman’s  First  or  Fourteenth 

 8   Amendment rights.  We conclude that it does not and AFFIRM the 

 9   district  court’s  dismissal  of  this  action  as  to  the  out‐of‐state 

10   defendants.    We  also  consider  whether  the  allegedly  defamatory 

11   statements at issue in this case, which were reported and published 

12   by  the  remaining  defendants,  are  privileged  under  New  York  Civil 

13   Rights Law § 74 as a fair and true report of judicial proceedings or are 

14   protected expressions of opinion.  We AFFIRM in part and REVERSE 

15   in part the district court’s determinations regarding these statements 

16   and  REMAND  this  action  for  proceedings  against  the  remaining 

17   defendants consistent with this opinion.  

18                                   ________ 
19    
     3                                                          No. 16‐1335‐cv

 1                       ALAN  H.  KAUFMAN,  Kaufman  PLLC,  New  York, 
 2                       NY  (Stephen  G.  Grygiel,  Silverman,  Thompson, 
 3                       Slutkin & White, LLC, Baltimore, MD, on the brief)  
 4                       for Plaintiff‐Appellant. 

 5                       SHARON  L.  SCHNEIER  (Yonatan S. Berkovits, on the 
 6                       brief),  Davis  Wright  Tremaine  LLP,  New    York, 
 7                       NY,  for  Defendants‐Appellees  Bloomberg  L.P., 
 8                       Christopher  Dolmetsch,  Erik  Larsen,  Michael  Hytha, 
 9                       and Andrew Dunn. 

10                       DEREK  J.T.  ADLER, Hughes Hubbard & Reed LLP, 
11                       New  York,  NY,  for  Defendants‐Appellees  Palladyne 
12                       International  Asset  Management  B.V.,  Ismael 
13                       Abudher,  Lily  Yeo,  Milltown  Partners  LLP,  Patrick 
14                       Haverson, David‐John Collins and Oliver Rickman. 
15                                    ________ 
16   JOHN M. WALKER, JR., Circuit Judge: 

17         Plaintiff‐appellant  Dan  Friedman  appeals  from  a  decision  of 

18   the United States District Court for the District of Connecticut (Alvin 

19   W.  Thompson,  J.)  dismissing  his  defamation  action  and  entering 

20   judgment in favor of the defendants‐appellees.  At issue in this case is 

21   whether  Connecticut  General  Statute  §  52‐59b—which  provides  for 

22   long‐arm  jurisdiction  over  certain  out‐of‐state  defendants  except  in 

23   defamation  actions—violates  Friedman’s  First  or  Fourteenth 

24   Amendment rights.  We conclude that it does not and AFFIRM the 

25   district  court’s  dismissal  of  this  action  as  to  the  out‐of‐state 
     4                                                                 No. 16‐1335‐cv

 1   defendants.    We  also  consider  whether  the  allegedly  defamatory 

 2   statements at issue in this case, which were reported and published 

 3   by  the  remaining  defendants,  are  privileged  under  New  York  Civil 

 4   Rights Law § 74 as a fair and true report of judicial proceedings or are 

 5   protected expressions of opinion.  We AFFIRM in part and REVERSE 

 6   in part the district court’s determinations regarding these statements 

 7   and  REMAND  this  action  for  proceedings  against  the  remaining 

 8   defendants consistent with this opinion.1  

 9                                  BACKGROUND 

10            This defamation action arises out of a news article published by 

11   Bloomberg News that reported on a lawsuit Friedman filed against 

12   his  former  employer,  Palladyne  International  Asset  Management, 

13   and  others.    Friedman  alleged  in  the  lawsuit  that  Palladyne,  a 

14   purported  hedge  fund  based  in  the  Netherlands,  fraudulently 

15   induced him into working as its “head of risk” in order to create the 


            After our initial disposition of this appeal, see Friedman v. Bloomberg 
          1

     L.P., 871  F.3d 185  (2d  Cir.  2017), defendants‐appellees  filed  a  petition  for 
     panel  rehearing.    We  hereby  GRANT  the  petition  without  the  need  for 
     reargument,  see  Fed.  R.  App.  P.  40(a)(4)(A),  withdraw  our  opinion  of 
     September 12, 2017, and issue this amended opinion in its place.  We also 
     DENY as moot, pursuant to Fed. R. App. P. 29(b)(2), amici’s motion to file 
     a brief in support of rehearing. 
     5                                                           No. 16‐1335‐cv

 1   appearance that it was a legitimate company.  Friedman claimed that, 

 2   over the course of nearly eight months, Palladyne and an executive 

 3   recruiting firm made numerous misrepresentations to persuade him 

 4   to  accept  this  position,  including  that  Palladyne  was  “a  diversified 

 5   investment company” with a “worldwide clientele” and “consistent, 

 6   optimized returns.”  App’x at 15, 49, 61. 

 7          In  November  2011,  Friedman  moved  to  the  Netherlands  and 

 8   began  working  for  Palladyne.    According  to  Friedman,  he  soon 

 9   discovered  that  Palladyne  was  a  “kickback  and  money  laundering 

10   operation for the former dictatorial Ghaddafi [sic] regime in Libya,” 

11   App’x  at  39,  and  that  Palladyne’s  primary  purpose  was  to  channel 

12   funds at the behest of the then‐head of Libya’s state‐run National Oil 

13   Company, who was the father‐in‐law of Palladyne’s chief executive 

14   officer.  Friedman also learned that the United States Department of 

15   Justice and the Securities and Exchange Commission were conducting 

16   investigations  that  implicated  Palladyne.    In  February  2012,  after 

17   Friedman  voiced  concerns  to  a  colleague  that  Palladyne  was  not 

18   engaging in legitimate investment activities and could face criminal 
     6                                                          No. 16‐1335‐cv

 1   exposure,  he  was  “abruptly  terminated  with  no  legally  cognizable 

 2   explanation.” App’x at 75.   

 3         On March 25, 2014, Friedman sued Palladyne and the firm that 

 4   had  recruited  him  for  the  position,  as  well  as  several  of  their 

 5   employees.    Friedman  asserted  seven  counts  in  his  complaint, 

 6   including  fraudulent  inducement,  and  sought  monetary  damages 

 7   totaling $499,401,000, plus interest, attorneys’ fees and costs.  He also 

 8   sought, as additional punitive damages, two years of the employee 

 9   defendants’  salaries  and  bonuses.    Friedman  requested  that  “this 

10   Court enter judgment on all Counts for the plaintiff.”  App’x at 88.   

11         On March 27, 2014, Bloomberg L.P. published online the article 

12   at  issue  in  this  case.    Entitled  “Palladyne  Accused  in  Suit  of 

13   Laundering Money for Qaddafi,” the article reported on Friedman’s 

14   lawsuit.    Friedman  responded  to  this  article  by  filing  the  instant 

15   defamation  action  against  (1)  Bloomberg  L.P.  and  the  authors  and 

16   editors of the article (collectively, the “Bloomberg Defendants”); (2) 

17   the  Netherlands‐based  Palladyne  and  two  of  its  senior  officers 

18   (collectively, the “Palladyne Defendants”); and (3) Milltown Partners, 
     7                                                            No. 16‐1335‐cv

 1   LLP—a public relations company based in the United Kingdom that 

 2   worked for Palladyne and allegedly was a source of information for 

 3   the article—and several of its employees (collectively, the “Milltown 

 4   Defendants”).   

 5            Friedman  alleged  that  the  following  statements  in  the  article 

 6   were false and caused him serious and irreparable harm:  

 7        (1) A statement that “[Palladyne] was sued in the U.S. for as much 
 8            as $500 million.” 
 9        (2) A  quote  from  Palladyne  that  “[t]hese  entirely  untrue  and 
10            ludicrous allegations [in Friedman’s earlier lawsuit] have been 
11            made by a former employee who has repeatedly tried to extort 
12            money from the company. . . . He worked with us for just two 
13            months before being dismissed for gross misconduct.” 

14   App’x  at  19,  37‐38.    Friedman  further  alleged  that  the  Bloomberg 

15   Defendants  negligently  published  these  statements  without 

16   contacting him for a response or otherwise verifying their accuracy, 

17   and acted with reckless disregard by failing to correct or retract the 
     8                                                             No. 16‐1335‐cv

 1   statements  even  after  his  lawyer  alerted  several  of  the  Bloomberg 

 2   Defendants to their inaccuracy.2    

 3          The Milltown and Palladyne Defendants moved to dismiss this 

 4   case pursuant to Federal Rules of Civil Procedure 12(b)(2) for lack of 

 5   personal  jurisdiction  and  12(b)(6)  for  failure  to  state  a  claim.    In 

 6   granting the motion, the district court concluded that Conn. Gen. Stat. 

 7   §  52‐59b,  which  provides  for  jurisdiction  over  non‐resident 

 8   individuals, foreign partnerships, and foreign voluntary associations 

 9   except in defamation cases, deprived it of personal jurisdiction over 

10   the  Milltown  and  Palladyne  Defendants,  all  of  which  are  foreign 

11   entities.    The  district  court  further  determined  that  even  if 

12   Palladyne—organized under the laws of the Netherlands as a besloten 

13   vennootschap—were  categorized  as  a  corporation  and  not  a  foreign 

14   partnership, Conn. Gen. Stat. § 33‐929 would deprive it of personal 

15   jurisdiction over Palladyne.   




     2 There is an updated version of this article in the parties’ joint appendix 
     that includes a response from Friedman’s lawyer. Because Friedman does 
     not mention this version or attach it to his complaint, we do not consider it 
     for purposes of this appeal. 
     9                                                          No. 16‐1335‐cv

 1         The Bloomberg Defendants also filed a motion to dismiss the 

 2   complaint pursuant to Rule 12(b)(6) for failure to state a claim, which 

 3   the district court granted.  The district court held that the statement 

 4   that Friedman had sued Palladyne for “as much as $500 million” was 

 5   protected by N.Y. Civ. Rights Law § 74 because it was a fair and true 

 6   report of Friedman’s complaint and that the statement that Friedman 

 7   “has  repeatedly  tried  to  extort  money  from  [Palladyne],”  while  not 

 8   covered by the same privilege, was a protected expression of opinion. 

 9   Friedman timely appealed the dismissal of his complaint.   


10                                DISCUSSION 

11         Friedman argues on appeal inter alia that (1) the district court 

12   has personal jurisdiction over the individual Milltown and Palladyne 

13   Defendants  pursuant  to  Conn.  Gen.  Stat.  §  52‐59b  because  the 

14   statute’s exclusion of defamation actions is unconstitutional3; (2) the 

15   “for as much as $500 million” statement is defamatory because it fails 

16   to clarify that he could not have been awarded this amount even if his 


     3 Friedman also asserts that the lower court had jurisdiction over the 
     corporate defendants under Conn. Gen. Stat. § 33‐929. However, he fails to 
     raise any arguments on this point and, therefore, we do not address the 
     district court’s determination to the contrary.  
     10                                                              No. 16‐1335‐cv

 1   lawsuit  were  successful;  and  (3)  the  “repeatedly  tried  to  extort 

 2   money” statement suggests that he engaged in criminal conduct and 

 3   implies undisclosed facts that are detrimental to his character.   


 4          I.     Connecticut General Statute § 52‐59b  

 5          We review de novo an appeal from a district court’s dismissal 

 6   for lack of personal jurisdiction.  Whitaker v. Am. Telecasting, Inc., 261 

 7   F.3d  196,  208  (2d  Cir.  2001).    The  plaintiff  bears  the  burden  of 

 8   demonstrating  that  the  court  has  personal  jurisdiction  over  each 

 9   defendant.    Id.    In  determining  whether  such  jurisdiction  exists,  a 

10   court “must look first to the long‐arm statute of the forum state. . . . If 

11   the exercise of jurisdiction is appropriate under that statute, the court 

12   must  decide  whether  such  exercise  comports  with  the  requisites  of 

13   due process.”  Id. at 208 (citation omitted).    The relevant long‐arm 

14   statute, Conn. Gen. Stat. § 52‐59b(a), provides: 

15          [A]  court  may  exercise  personal  jurisdiction  over  any 
16          nonresident  individual,  foreign  partnership  or  foreign 
17          voluntary association . . . who in person or through an 
18          agent  .  .  .  (2)  commits  a  tortious  act  within  the  state, 
19          except as to a cause of action for defamation of character 
20          arising from the act; (3) commits a tortious act outside the 
21          state causing injury to person . . . within the state, except 
     11                                                             No. 16‐1335‐cv

 1          as to a cause of action for defamation of character arising 
 2          from the act. 4 

 3          Based on the plain language of Conn. Gen. Stat. § 52‐59b, the 

 4   district  court  did  not  have  personal  jurisdiction  in  this  defamation 

 5   action over the individual Milltown and Palladyne Defendants, who 

 6   are  not  Connecticut  residents.    Friedman  argues,  however,  that  the 

 7   long‐arm statute’s exclusion of out‐of‐state defendants in defamation 

 8   actions violates his First Amendment right to petition and Fourteenth 

 9   Amendment right to equal protection.  We disagree. 

10          The  First  Amendment  provides,  in  relevant  part,  that 

11   “Congress shall make no law . . . abridging . . . the right of the people 

12   .  .  .  to  petition  the  Government  for  a  redress  of  grievances.”    U.S. 

13   CONST.  amend.  I.    The  right  to  petition,  which  applies  to  the  states 

14   through the Fourteenth Amendment, “extends to all departments of 

15   the Government, including the courts.” City of N.Y. v. Beretta U.S.A. 

16   Corp., 524 F.3d 384, 397 (2d Cir. 2008) (citation and internal quotation 

17   marks  omitted).    A  plaintiff’s  “constitutional  right  of  access  to  the 


     4  Section  52‐59b(a)(1)  provides  jurisdiction  over  certain  out‐of‐state 
     defendants who “[t]ransact[] any business within the state.” Friedman did 
     not appeal the district court’s decision that this provision does not apply.   
     12                                                              No. 16‐1335‐cv

 1   courts  is  violated  where  government  officials  obstruct  legitimate 

 2   efforts to seek judicial redress.” Id. (citation and brackets omitted); see 

 3   also Christopher v. Harbury, 536 U.S. 403, 413 (2002) (noting right‐of‐

 4   access  concerns  are  implicated  when  “systemic  official  action 

 5   frustrates a plaintiff or plaintiff class in preparing and filing suits at 

 6   the present time”); Bounds v. Smith, 430 U.S. 817, 828 (1977) (requiring 

 7   prison authorities to provide inmates with adequate law libraries or 

 8   legal assistance to permit meaningful litigation of appeals). 

 9          A  plaintiff’s  right  of  access  to  courts  is  not  violated  when,  as 

10   here, a state’s long‐arm statute does not provide for jurisdiction over 

11   certain out‐of‐state defendants.  Indeed, “[t]here is nothing to compel 

12   a  state  to  exercise  jurisdiction  over  a  foreign  [defendant]  unless  it 

13   chooses to do so, and the extent to which it so chooses is a matter for 

14   the  law  of  the  state  as  made  by  its  legislature.”    Brown  v.  Lockheed 

15   Martin Corp., 814 F.3d 619, 626 (2d Cir. 2016) (quoting Arrowsmith v. 

16   United  Press  Intʹl,  320  F.2d  219,  222  (2d  Cir.  1963)  (en  banc)).    In 

17   International  Shoe  Co.  v.  Washington,  the  Supreme  Court  held  that, 

18   under  the  Due  Process  Clause  of  the  Fourteenth  Amendment,  state 
     13                                                           No. 16‐1335‐cv

 1   courts could exercise jurisdiction over out‐of‐state defendants if the 

 2   defendants  had  “certain  minimum  contacts  with  [the  forum  state] 

 3   such  that  the  maintenance  of  the  suit  does  not  offend  ‘traditional 

 4   notions of fair play and substantial justice.’”  326 U.S. 310, 316 (1945) 

 5   (quoting  Milliken  v.  Meyer,  311  U.S.  457,  463  (1940)).    The  Supreme 

 6   Court  described  the  extent  to  which  it  would  be  constitutionally 

 7   permissible  for  state  courts  to  exercise  jurisdiction  over  these 

 8   defendants; it did not hold that state courts were required to exercise 

 9   such jurisdiction.  See id.  Relying on this principle, state legislatures 

10   enacted long‐arm statutes setting forth the terms under which their 

11   courts  could  exercise  jurisdiction  over  out‐of‐state  defendants.    See 

12   Robert D. Sack, Sack on Defamation: Libel, Slander, and Related Problems, 

13   §  15.1.2A  (5th  ed.  2017).    Although  many  states’  long‐arm  statutes 

14   provide for jurisdiction that is coextensive with the limits of the Due 

15   Process Clause, some do not permit the exercise of jurisdiction to the 

16   full extent allowed by the federal Constitution.  Id.; see Best Van Lines, 

17   Inc. v. Walker, 490 F.3d 239, 244‐45 (2d Cir. 2007).   
     14                                                                No. 16‐1335‐cv

 1          The  Connecticut  long‐arm  statute  at  issue  here,  which 

 2   precludes its courts from exercising jurisdiction over certain foreign 

 3   defendants in defamation actions,5 does not provide for jurisdiction 

 4   to  the  limits  of  due  process.    See  Conn.  Gen.  Stat.  §  52‐59b;  see  also 

 5   International Shoe, 326 U.S. at 316.  The statute’s limitation does not, 

 6   however,  violate  Friedman’s  First  Amendment  right  of  access  to 

 7   courts.    As  we  have  noted,  “[t]here  is  nothing  to  compel  a  state  to 

 8   exercise jurisdiction over a foreign [defendant] unless it chooses to do 

 9   so,” Brown, 814 F.3d at 626, and Friedman does not have any right to 

10   assert  a  claim  against  a  foreign  entity  in  the  absence  of  a  long‐arm 

11   statute that provides jurisdiction over such an entity. See Whitaker, 261 

12   F.3d at 208; see also George v. Strick Corp., 496 F.2d 10, 12 (10th Cir. 1974) 

13   (“[P]ertinent  federal  cases  do  not  compel  state  courts  to  open  their 

14   doors to every suit which meets the minimum contacts requirements 

15   of  the  due  process  clause  of  the  federal  constitution.”);  Jennings  v. 

16   McCall Corp., 320 F.2d 64, 68 (8th Cir. 1963) (“[A] state court is free to 




     5 We note that Conn. Gen. Stat. § 52‐59b(a)(1) does permit jurisdiction over 
     out‐of‐state defendants in defamation actions if the defendant “[t]ransacts 
     any business within the state.”  
     15                                                                No. 16‐1335‐cv

 1   choose  for  itself  the  standards  to  be  applied  in  determining  the 

 2   circumstances under which a foreign [entity] would be amenable to 

 3   suit, assuming of course that minimum due process requirements are 

 4   met.  .  .  .  [It  is]  a  stateʹs  privilege  to  impose  its  own  jurisdictional 

 5   limitations.”).  Friedman, therefore, has failed to show that this statute 

 6   violates his First Amendment right of access to courts.6 

 7          Conn. Gen. Stat. § 52‐59b also does not violate Friedman’s equal 

 8   protection  rights  under  the  Fourteenth  Amendment.    Friedman 

 9   argues  that,  applying  strict  scrutiny,  the  statute  violates  the  Equal 

10   Protection Clause by “restricting the rights of defamation plaintiffs as 

11   a class without utilizing the least restrictive means.”  Appellant’s Br. 

12   at 44‐45.  However, we apply strict scrutiny only when the challenged 

13   statute either (1) burdens a fundamental right or (2) targets a suspect 




     6  Friedman  also  states,  without  explanation,  that  the  long‐arm  statute’s 
     exception for out‐of‐state defendants in defamation actions violates his due 
     process rights.  Federal due process, however, does not compel a state to 
     provide  for  jurisdiction  over  out‐of‐state  defendants.    Perkins  v.  Benguet 
     Consol.  Mining  Co.,  342  U.S.  437,  440  (1952) (“The  suggestion  that  federal 
     due process compels the State to open its courts to such a case [against a 
     foreign  defendant]  has  no  substance.”).    Instead,  the  Due  Process  Clause 
     limits the extent to which a state court may exercise jurisdiction over such 
     defendants.  See International Shoe, 326 U.S. at 316.   
     16                                                                No. 16‐1335‐cv

 1   class.    See  Heller  v.  Doe,  509  U.S.  312,  319  (1993).    Friedman  has  not 

 2   shown  that  his  claim  falls  within  either  category.    As  we  have 

 3   discussed, a state is not required to extend its courts’ jurisdiction over 

 4   specific foreign defendants and, in the absence of a long‐arm statute 

 5   providing  for  such  jurisdiction,  a  plaintiff  does  not  have  a 

 6   fundamental right to bring an action against those foreign defendants.  

 7   Further, Friedman does not argue that state residents defamed by out‐

 8   of‐state entities are a suspect class.    

 9          Under rational basis review, which is applicable here, “we are 

10   required to defer to the legislative choice, absent a showing that the 

11   legislature  acted  arbitrarily  or  irrationally.”  Gronne  v.  Abrams,  793 

12   F.2d 74, 77 (2d Cir. 1986).  The party challenging the law, therefore, 

13   “must  disprove  every  conceivable  basis  which  might  support  it.”  

14   Windsor v. United States, 699 F.3d 169, 180 (2d Cir. 2012) (citation and 

15   internal  quotation  marks  omitted),  aff’d,  133  S.  Ct.  2675  (2013).  

16   Friedman argues that the statute’s legislative history does not state a 

17   rational  basis  for  excluding  defamation  actions.    A  legislature, 

18   however,  “need  not  actually  articulate  at  any  time  the  purpose  or 
     17                                                             No. 16‐1335‐cv

 1   rationale supporting its classification. . . . Instead, a classification must 

 2   be  upheld  against  [an]  equal  protection  challenge  if  there  is  any 

 3   reasonably  conceivable  state  of  facts  that  could  provide  a  rational 

 4   basis  for  the  classification.”    Heller,  509  U.S.  at  320  (citations  and 

 5   internal quotation marks omitted).   

 6          Conn. Gen. Stat. § 52‐59b was modeled after a nearly identical 

 7   provision in New York state’s long‐arm statute.  See N.Y. C.P.L.R. § 

 8   302;  Savin  v.  Ranier,  898  F.2d  304,  306  (2d  Cir.  1990).    We  have 

 9   previously  noted,  in  the  context  of  the  New  York  statute,  that  one 

10   rational  basis  for  excluding  defamation  actions  against  out‐of‐state 

11   defendants  is  “to  avoid  unnecessary  inhibitions  on  freedom  of 

12   speech”  and  that  “[t]hese  important  civil  liberties  are  entitled  to 

13   special protections lest procedural burdens shackle them.”  Best Van 

14   Lines, 490 F.3d at 245 (quoting Legros v. Irving, 38 A.D.2d 53, 55 (N.Y. 

15   App. Div. 1st Dep’t 1971)); see also SPCA of Upstate N.Y., Inc. v. Am. 

16   Working Collie Assʹn, 18 N.Y.3d 400, 404 (2012) (“Defamation claims 

17   are  accorded  separate  treatment  to  reflect  the  stateʹs  policy  of 

18   preventing disproportionate restrictions on freedom of expression.”).  
     18                                                            No. 16‐1335‐cv

 1   The  New  York  state  exception  for  defamation  actions  was  initially 

 2   intended,  at  least  in  part,  to  ensure  that  “newspapers  published  in 

 3   other  states  [would  not  be  forced]  to  defend  themselves  in  states 

 4   where they had no substantial interests.”  Best Van Lines, 490 F.3d at 

 5   245 (quoting Legros, 38 A.D.2d at 55). 

 6          For  the  first  time  in  his  reply  brief  on  appeal,  Friedman 

 7   challenges  this  rational  basis  by  arguing  that  “[t]he  internet  .  .  . 

 8   dramatically  changes  the  impact  of  the  long  arm  defamation 

 9   exclusion” and “creates a wide defamation liability‐free zone for out 

10   of  state  publishers,”  such  as  Bloomberg  L.P.,  if  they  publish 

11   defamatory  statements  online.    Appellant’s  Reply  Br.  at  25‐30.    At 

12   issue  in  this  appeal,  however,  is  the  statute’s  defamation  exception 

13   with  respect  to  the  individual  Milltown  and  Palladyne  Defendants, 

14   who  are  the  alleged  sources  for  the  challenged  statements  in  the 

15   Bloomberg article.  As we described earlier, one conceivable basis for 

16   affording special protection to out‐of‐state defendants in defamation 

17   actions  is  to  avoid  any  unnecessary  inhibition  on  their  freedom  of 

18   speech.    See  Best  Van  Lines,  490  F.3d  at  245;  see  also  Vincent  C. 
     19                                                           No. 16‐1335‐cv

 1   Alexander,  Practice  Commentaries,  N.Y.  C.P.L.R.  §  302,  at  C302:10 

 2   (McKinney 2008) (“The [New York State long arm statute’s] exclusion 

 3   . . . recognizes the ease with which a written or oral utterance may 

 4   occur in New York, thereby subjecting numerous individuals . . . to 

 5   suit in New York despite their potentially remote connection to the 

 6   state.”).    Because  Friedman  fails  to  counter  this  rational  basis,  we 

 7   conclude  that  his  equal  protection  argument  is  unavailing.    See 

 8   Windsor, 699 F.3d at 180. 

 9             In sum, we agree with the district court that Conn. Gen. Stat. § 

10   52‐59b does not violate Friedman’s First or Fourteenth Amendment 

11   rights.  We therefore affirm the district court’s dismissal pursuant to 

12   this statute of Friedman’s defamation claim against the Milltown and 

13   Palladyne Defendants for lack of personal jurisdiction.   


14             II.   The Allegedly Defamatory Statements 

15             Because  the  parties  do  not  dispute  that  we  have  personal 

16   jurisdiction  over  the  Bloomberg  Defendants  for  their  allegedly 

17   defamatory  statements,  we  turn  to  the  district  court’s  dismissal  of 

18   Friedman’s claim against those defendants for failure to state a claim.  
     20                                                           No. 16‐1335‐cv

 1   We review de novo a district court’s grant of a motion to dismiss under 

 2   Rule 12(b)(6), accepting as true the factual allegations in the complaint 

 3   and drawing all inferences in the plaintiffʹs favor. Biro v. Conde Nast, 

 4   807 F.3d 541, 544 (2d Cir. 2015).  


 5                 a. The “For As Much As $500 Million” Statement  

 6          We first address the Bloomberg Defendants’ argument that the 

 7   article’s statement that Friedman sued Palladyne “for as much as $500 

 8   million” is protected under N.Y. Civ. Rights Law § 74.  This statute 

 9   provides  that  “[a]  civil  action  cannot  be  maintained  against  any 

10   person,  firm  or  corporation,  for  the  publication  of  a  fair  and  true 

11   report of any judicial proceeding.”  N.Y. Civ. Rights Law § 74.  New 

12   York courts adopt a “liberal interpretation of the ‘fair and true report’ 

13   standard of . . . § 74 so as to provide broad protection to news accounts 

14   of judicial . . . proceedings.”  Becher v. Troy Publ’g Co., 183 A.D.2d 230, 

15   233 (N.Y. App. Div. 3d Dep’t 1992).  A statement is deemed a fair and 

16   true report if it is “substantially accurate,” that is “if, despite minor 

17   inaccuracies, it does not produce a different effect on a reader than 
     21                                                         No. 16‐1335‐cv

 1   would a report containing the precise truth.”  Karades v. Ackerley Grp. 

 2   Inc., 423 F.3d 107, 119 (2d Cir. 2005) (citations omitted).   

 3         Here,  the  Bloomberg  Defendants’  statement  that  Friedman’s 

 4   suit was “for as much as $500 million” was a fair and true report of a 

 5   judicial proceeding.  The statement was a description of the prayer for 

 6   relief in Friedman’s complaint, which requested that “the Court enter 

 7   judgment  on  all  Counts  for  the  plaintiff,”  totaling  $499,401,000, 

 8   exclusive of attorneys’ fees and costs.  App’x at 89.  Nowhere did the 

 9   complaint  state  that  Friedman  was  pleading  any  counts  in  the 

10   alternative or that the damages could not be aggregated.  Even though 

11   some of these damages would be barred as duplicative if Friedman 

12   were  successful  in  his  lawsuit,  it  was  not  necessary  for  this 

13   explanation to be included in the article.  The Bloomberg Defendants’ 

14   characterization of the damages sought was an accurate description 

15   of what was written in the complaint.  See Lacher v. Engel, 33 A.D.3d 

16   10,  17  (N.Y.  App.  Div.  1st  Depʹt  2006)  (“Comments  that  essentially 

17   summarize or restate the allegations of a pleading filed in an action . 

18   . . fall within § 74ʹs privilege.”).  As the district court noted, “[t]o the 
     22                                                         No. 16‐1335‐cv

 1   extent  there  was  an  inaccuracy  here,  it  is  found  in  the  language 

 2   [Friedman] used in the prayer for relief.”  Special App’x at 31.  

 3         Friedman argues, however, that the statement was neither fair 

 4   nor  substantially  accurate  because  Bloomberg  L.P.  did  not  contact 

 5   him for a response and, as a sophisticated media company, it should 

 6   have known that Friedman would not have been able to recover as 

 7   much as $500 million.  Friedman cites no case law in support of his 

 8   argument that the Bloomberg Defendants were compelled to seek his 

 9   response  in  order  for  an  accurate  report  of  the  language  of  his 

10   complaint  to  be  “fair.”  And  the  outcome  that  Friedman  requests—

11   that  we  require  “sophisticated”  reporters  to  determine  the  legal 

12   question  of  whether  claims  asserted  in  a  complaint  are  duplicative 

13   even  if  they  are  not  pled  in  the  alternative—would  be  excessively 

14   burdensome  for  the  media  and  would  conflict  with  the  general 

15   purpose of § 74.  Cf. Becher, 183 A.D.2d at 234 (“Newspapers cannot 

16   be held to a standard of strict accountability for use of legal terms of 
     23                                                                 No. 16‐1335‐cv

 1   art  in  a  way  that  is  not  precisely  or  technically  correct  by  every 

 2   possible definition.” (citation omitted)).7   

 3          Accordingly, because we find that § 74 applies, we affirm the 

 4   district court’s dismissal of Friedman’s defamation claim based on the 

 5   “as much as $500 million” statement. 


 6                  b. The “Repeatedly Tried to Extort” Statement  

 7          We  next  address  Palladyne’s  quote  in  the  Bloomberg  article 

 8   that  Friedman  “has  repeatedly  tried  to  extort  money  from  the 

 9   company.”    App’x  at  38.    Friedman  argues  that  this  statement  is 

10   reasonably susceptible to a defamatory meaning—that he engaged in 

11   criminal conduct—and implies the existence of undisclosed facts that 

12   are detrimental to his character.  We agree that the district court erred 

13   in dismissing Friedman’s claim based on this statement.  




     7 Friedman further argues that he is entitled to discovery to determine the 
     source  of  this  statement.    However,  “once  it  is  established  that  the 
     publication is reporting on a judicial proceeding, how a reporter gathers his 
     information concerning a judicial proceeding is immaterial provided his or 
     her  story  is  a  fair  and  substantially  accurate  portrayal  of  the  events  in 
     question.” See Cholowsky v. Civiletti, 69 A.D.3d 110, 115 (N.Y. App. Div. 2d 
     Dep’t  2009)  (citations  and  brackets  omitted).  We  therefore  find  this 
     argument unpersuasive. 
     24                                                           No. 16‐1335‐cv

 1          Contrary  to  our  view  that  the  “as  much  as  $500  million” 

 2   statement  is  protected  under  New  York  Civil  Rights  Law  §  74,  we 

 3   conclude  that  §  74  does  not  protect  Bloomberg  against  Friedman’s 

 4   claim  as  to  the  “repeatedly  tried  to  extort”  statement.    Section  74 

 5   protects the reporting of a defendant’s publicly stated legal position 

 6   only  where  the  report  is  “a  substantially  accurate  description  of 

 7   [defendant’s] position in the lawsuit.”  Hudson v. Goldman Sachs & Co., 

 8   283 A.D.2d 246, 247 (1st Dep’t 2001); see also Hudson v. Goldman Sachs 

 9   &  Co.,  304  A.D.2d  315,  316  (1st  Dep’t  2003)  (applying  the  privilege 

10   because defendant ultimately took its publicly stated position in the 

11   lawsuit).  This rule aligns with the initial impetus for the  privilege, 

12   which  was  so  that  the  public,  which  “generally  may  not  attend  the 

13   sittings of the courts, . . . may be kept informed by the press of what 

14   goes on in the courts.”  Williams v. Williams, 23 N.Y.2d 592, 597 (N.Y. 

15   1969).   

16          Consequently,  even  reading  the  privilege  most  broadly,  the 

17   privilege  applies  here  only  if  Palladyne’s  contention  that  Friedman 

18   “repeatedly tried to extort” it is a description of a position Palladyne 
     25                                                            No. 16‐1335‐cv

 1   has  asserted  or  might  assert  in  litigation.    But  Bloomberg  offers  no 

 2   basis  on  which  Palladyne  might  conceivably  rely  on  Friedman’s 

 3   purported  extortion  attempts,  as  represented  in  the  statement,  to 

 4   assert  a  legal  defense  against  Friedman’s  claims  or  to  make  a 

 5   counterclaim.    This  is  fatal  to  Bloomberg’s  assertion  of  the  §  74 

 6   privilege.  

 7          Bloomberg, relying on the Hudson cases, asserts that a litigant’s 

 8   publicly stated legal position need not be taken in a formal litigation 

 9   filing  for  the  §  74  privilege  to  attach  to  reporting  of  that  stated 

10   position.    Assuming  arguendo  that  Bloomberg’s  assertion  is  correct, 

11   the  §  74  privilege  still  requires  that  the  published  statement  be  a 

12   “substantially accurate report” of the litigation.  Hudson, 304 A.D.2d 

13   at 316; see also Greenberg v. Spitzer, 155 A.D.3d 27, 50 (2d Dep’t 2017) 

14   (reversing  trial  court’s  application  of  the  privilege  as  to  statements 

15   that  “went  beyond  merely  summarizing  or  restating  the  .  .  . 

16   proceedings” because, “[w]hen viewed in context, we cannot say, as 

17   a matter of law, that the statements provided substantially accurate 

18   reporting of the . . . case”).  As discussed, Palladyne’s accusation of 
     26                                                           No. 16‐1335‐cv

 1   Friedman’s repeated attempts at extortion is not an accurate report of 

 2   Friedman’s  lawsuit  against  Palladyne.    Stated  differently,  by 

 3   reporting the “repeatedly tried to extort” statement, Bloomberg was 

 4   in no way informing the public of what was “go[ing] on in the courts.”  

 5   Williams, 23 N.Y.2d at 597.  The § 74 privilege does not apply. 

 6          Having rejected Bloomberg’s assertion of privilege, we turn to 

 7   the  merits  of  Friedman’s  claim.    Under  New  York  law,  which  the 

 8   parties  do  not  dispute  applies  here,  a  plaintiff  must  establish  the 

 9   following elements to recover a claim for libel:  

10          (1)  a  written  defamatory  statement  of  fact  concerning  the 
11          plaintiff;  (2)  publication  to  a  third  party;  (3)  fault  (either 
12          negligence  or  actual  malice  depending  on  the  status  of  the 
13          libeled party); (4) falsity of the defamatory statement; and (5) 
14          special damages or per se actionability. 

15   Celle v. Filipino Reporter Enters. Inc., 209 F.3d 163, 176 (2d Cir. 2000). 

16   With respect to the first element of this cause of action, which is the 

17   focus  of  this  appeal,  we  must  consider  whether  (1)  “the  challenged 

18   statements  reasonably  imply  the  alleged  defamatory  meaning”  and 

19   (2)  “if  so,  whether  that  defamatory  meaning  is  capable  of  being 

20   proven false.”  See Flamm v. Am. Assʹn of Univ. Women, 201 F.3d 144, 

21   150‐51 (2d Cir. 2000).  A defendant is not liable for “statements that 
     27                                                            No. 16‐1335‐cv

 1   cannot  reasonably  be  interpreted  as  stating  actual  facts  about  an 

 2   individual,  including  statements  of  imaginative  expression  or 

 3   rhetorical  hyperbole.”  Id.  (citation  and  internal  quotation  marks 

 4   omitted). 

 5          Here,  the  district  court  found  that,  based  on  the  context  in 

 6   which  Palladyne’s  statement was made,  a  reasonable  reader  would 

 7   understand  Palladyne’s  use  of  the  word  “extort”  to  be  “rhetorical 

 8   hyperbole, a vigorous epithet . . . reflect[ing] Palladyne’s belief that 

 9   an  upset  former  employee  had  filed  a  frivolous  lawsuit  against 

10   Palladyne in order to get money.”  Special App’x at 44.  In dismissing 

11   Friedman’s  claim,  the  district  court  relied  in  particular  on  Greenbelt 

12   Coop. Publ’g Ass’n v. Bresler, 398 U.S. 6, 14 (1970).  There, the Supreme 

13   Court  determined  that  statements  in  a  newspaper,  reporting  that 

14   attendees  of  city  council  meetings  had  characterized  the  plaintiff’s 

15   negotiations  with  the  city  as  “blackmail,”  were  merely  “rhetorical 

16   hyperbole” and were not actionable defamatory statements.  Id. The 

17   Court dismissed the defamation claim, concluding that:  

18          It is simply impossible to believe that a reader who reached 
19          the  word  “blackmail”  in  either  article  would  not  have 
     28                                                           No. 16‐1335‐cv

 1          understood  exactly  what  was  meant:  it  was  [plaintiff’s] 
 2          public  and  wholly  legal  negotiating  proposals  that  were 
 3          being  criticized.  No  reader  could  have  thought  that  either 
 4          the  speakers  at  the  meetings  or  the  newspaper  articles 
 5          reporting  their  words  were  charging  [plaintiff]  with  the 
 6          commission of a criminal offense. On the contrary, even the 
 7          most careless reader must have perceived that the word was 
 8          no more than rhetorical hyperbole, a vigorous epithet used 
 9          by  those  who  considered  [plaintiff’s]  negotiating  position 
10          extremely unreasonable.  

11   Id. (footnote omitted).  On appeal, the Bloomberg Defendants also cite 

12   to  several  New  York  state  cases  in  which  courts  have  held  that,  in 

13   certain  contexts,  a  defendant’s  use  of  the  term  “extort”  may  be 

14   “rhetorical hyperbole” that is not actionable.    

15          In  Melius  v.  Glacken,  for  example,  the  then‐mayor  of  Freeport 

16   stated in a public debate that the plaintiff’s lawsuit against him and 

17   other  officials,  alleging  that  they  had  conspired  to  take  away  the 

18   plaintiff’s  property,  was  an  attempt  to  “extort  money”  because  the 

19   plaintiff was seeking an amount “far in excess of the appraised value” 

20   of the property.  94 A.D.3d 959, 959‐60 (N.Y. App. Div. 2d Dep’t 2012). 

21   After  the  plaintiff  sued  the  mayor  for  defamation,  the  court 

22   determined  that  based  on  the  context  in  which  the  challenged 

23   statements were made—in response to a question about the plaintiff’s 
     29                                                          No. 16‐1335‐cv

 1   lawsuit and in a “heated” public debate—a reasonable listener would 

 2   have  understood  that  the  mayor  was  stating  his  opinion  about  the 

 3   merits of plaintiff’s lawsuit and not accusing the plaintiff of criminal 

 4   conduct.    Id.  at  960.    The  court  held  that  the  statement  was  not 

 5   actionable because the mayor had explained the factual basis for his 

 6   belief  that  the  plaintiff  was  attempting  to  extort  money—that  the 

 7   plaintiff sought an amount “far in excess of the appraised value” of 

 8   the property—and therefore his statement did not imply the existence 

 9   of undisclosed facts that were detrimental to the plaintiff’s character.  

10   Id. at 960‐61; see also Sabharwal & Finkel, LLC v. Sorrell, 117 A.D.3d 437, 

11   437‐38  (N.Y.  App.  Div.  1st  Dep’t  2014)  (defendant’s  statement  that 

12   plaintiff  had  broached  topic  of  settlement  “to  ‘extort’  money”  not 

13   actionable  because  reasonable  readers  would  understand  it  was  an 

14   “opinion[] about the merits of the lawsuit and the motivation of [the] 

15   attorneys, rather than [a] statement[] of fact”); G&R Moojestic Treats, 

16   Inc.  v.  Maggiemooʹs  Intʹl,  LLC,  No.  03  CIV.10027  (RWS),  2004  WL 

17   1172762, at *1‐2 (S.D.N.Y. May 27, 2004) (defendant’s quote in article 

18   characterizing  plaintiff’s  lawsuit  as  “approaching  extortion”  not 
     30                                                            No. 16‐1335‐cv

 1   actionable  because  “no  reasonable  reader  could  understand  [the] 

 2   statements  as  saying  that  plaintiff  committed  the  criminal  act  of 

 3   extortion”);  Trustco  Bank  of  N.Y.  v.  Capital  Newspaper  Div.  of  Hearst 

 4   Corp., 213 A.D.2d 940, 942 (N.Y. App. Div. 3d Dep’t 1995) (defendant’s 

 5   use of the word “extortion” to describe lawsuit filed against him not 

 6   actionable). 

 7          Here, the Bloomberg article discussed Friedman’s lawsuit and 

 8   then  included  the  following  quote  from  Palladyne:  “These  entirely 

 9   untrue  and  ludicrous  allegations  have  been  made  by  a  former 

10   employee  who  has  repeatedly  tried  to  extort  money  from  the 

11   company. . . . He worked with us for just two months before being 

12   dismissed for gross misconduct.”  App’x at 38.  As in the cases cited 

13   by the district court and the Bloomberg Defendants, the article clearly 

14   indicated  that  Palladyne  made  these  statements  in  the  context  of  a 

15   “heated”  dispute.    See  Melius,  94  A.D.3d  at  959‐60.  The  article 

16   described Friedman’s allegations that Palladyne was “nothing more 

17   than a façade created to conceal criminal transactions” and noted that 

18   Friedman alleged that he had been fired by Palladyne with “no legally 
     31                                                          No. 16‐1335‐cv

 1   cognizable  explanation”  after  voicing  his  concerns  to  a  colleague 

 2   about the firm’s criminal exposure.  App’x at 37‐38.  

 3         However,  unlike  the  cases  cited  by  the  district  court  and  the 

 4   Bloomberg  Defendants,  a  reasonable  reader  could  interpret 

 5   Palladyne’s use of the word “extort” here as more than just “rhetorical 

 6   hyperbole”  describing  Palladyne’s  belief  that  the  lawsuit  was 

 7   frivolous.  See Flamm, 201 F.3d at 150‐51.  Palladyne did not simply 

 8   state that Friedman’s lawsuit was an attempt to extort money from the 

 9   company. Instead, Palladyne stated that Friedman “repeatedly” tried 

10   to extort money from them.  This statement   can be read as something 

11   other  than  a  characterization  of  Friedman’s  underlying  lawsuit 

12   against  Palladyne  and  is  reasonably  susceptible  to  a  defamatory 

13   meaning—that  Friedman  actually  committed  the  criminal  act  of 

14   extortion—a statement that is capable of being proven false.  Id.   

15         This  interpretation  also  is  reasonable  when  the  statement  is 

16   read in the context of Palladyne’s entire quote.  After asserting that 

17   Friedman  had  “repeatedly”  tried  to  extort  money  from  them, 

18   Palladyne went on to state that Friedman was “dismissed for gross 
     32                                                             No. 16‐1335‐cv

 1   misconduct.”  App’x at 38.  Palladyne did not explain whether there 

 2   was a connection between these two statements.  A reasonable reader, 

 3   therefore,  could  have  believed  that  Friedman’s  “gross  misconduct” 

 4   consisted of multiple attempts to “extort” money and that Friedman 

 5   was fired for engaging in this criminal conduct.   

 6          Further, even if a reasonable reader could interpret the word 

 7   “extort” as hyperbolic language describing Friedman’s conduct, and 

 8   not  an  assertion  that  Friedman  had  committed  the  criminal  act  of 

 9   extortion,  this  statement  still  would  be  actionable.    A  statement  of 

10   opinion  is  actionable  under  New  York  law  if  it  implies  that  “the 

11   speaker knows certain facts, unknown to his audience, which support 

12   his  opinion  and  are  detrimental  to  the  person  about  whom  he  is 

13   speaking.”  Steinhilber  v.  Alphonse,  68  N.Y.2d  283,  290  (1986);  see  also 

14   Hotchner v. Castillo‐Puche, 551 F.2d 910, 913 (2d Cir. 1977) (“Liability 

15   for libel may attach . . . when a negative characterization of a person 

16   is coupled with a clear but false implication that the author is privy to 

17   facts  about  the  person  that  are  unknown  to  the  general  reader.”).  

18   Here,  Palladyne’s  statement  can  be  read  to  imply  the  existence  of 
     33                                                           No. 16‐1335‐cv

 1   undisclosed facts that would be detrimental to Friedman’s character.  

 2   See Hotchner, 551 F.2d at 913.  Palladyne indicated that Friedman had 

 3   taken  prior  actions  that  were  attempts  to  “extort”  money  from  the 

 4   company, but Palladyne did not explain what those prior acts were or 

 5   provide  any  details  that  would  shed  light  on  its  use  of  the  word 

 6   “extort,” whether outside of the context of Friedman’s lawsuit or as a 

 7   reference to it.  See Melius, 94 A.D.3d at 961. 

 8          The Bloomberg Defendants argue that the article makes clear 

 9   that  Palladyne’s  statement  refers  to  the  fact  that  Friedman  voiced 

10   concerns  about  the  firm’s  criminal  exposure  and  then  filed  this 

11   lawsuit in an attempt to extract money from Palladyne.  We disagree 

12   that it is clear.  Although the article stated that Friedman was fired 

13   after  “relating  his  concerns  about  the  firm’s  criminal  exposure  to  a 

14   colleague,”  App’x  at  37,  a  reasonable  inference  remains,  based  on 

15   Palladyne’s statement that Friedman had “repeatedly” attempted to 

16   extort the company, that there were multiple acts that Friedman had 

17   taken which rose to the level of “extortion.”   
     34                                                          No. 16‐1335‐cv

 1          Thus,  even  if  Palladyne  was  asserting  an  opinion  about 

 2   Friedman’s prior conduct, Palladyne’s statement can still be read as 

 3   conveying  a  negative  characterization  of  Friedman  without  stating 

 4   sufficient facts to provide the context for that characterization.  Under 

 5   New York law, such a statement is actionable.  See Hotchner, 551 F.2d 

 6   at  913.      We  therefore  reverse  the  district  court’s  dismissal  of 

 7   Friedman’s defamation claim based on this statement. 

 8          On remand, it will be up to the jury to decide both (1) whether 

 9   readers  understood  Palladyne’s  statement—“repeatedly  tried  to 

10   extort”—to  mean  that  Friedman  engaged  in  criminal  conduct  and 

11   (2) whether  that  statement  in  fact  defamed  Friedman.    See  Sack  on 

12   Defamation § 2:4:16 (“Once the judge has determined that the words 

13   complained of are capable of a defamatory meaning, that is, are not 

14   nondefamatory  as  a  matter  of  law,  it  is  for  the  jury  to  determine 

15   whether they were so understood and whether they in fact defamed 

16   the plaintiff.”) (footnotes omitted)).  We express no view as to how 

17   those issues should be decided by the fact finder.   
    35                                                        No. 16‐1335‐cv

1                               CONCLUSION 

2         For  the  reasons  stated  above,  we  AFFIRM  the  district  court’s 

3   dismissal  of  Friedman’s  claims  against  the  Milltown  and  Palladyne 

4   Defendants, and AFFIRM in part and REVERSE in part the dismissal 

5   of his claims against the Bloomberg Defendants.  We REMAND the 

6   case to the district court for further proceedings consistent with this 

7   opinion.